Exhibit 10.1

INCREMENTAL AMENDMENT NO. 1, dated as of January 17, 2019 (this “Incremental
Amendment No. 1”), to the Third Amended and Restated Credit Agreement, dated as
of May 15, 2017, as amended by Amendment No. 1, dated as of March 16, 2018, and
Amendment No. 2, dated as of December 6, 2018 (as amended, supplemented and
modified from time to time, the “Credit Agreement”), by and among LAMAR MEDIA
CORP., a Delaware corporation (the “Company” or the “Borrower”), LAMAR
ADVERTISING COMPANY, a Delaware corporation (solely with respect to Sections 5
and 7 hereof, “Holdings”), the SUBSIDIARY GUARANTORS party hereto, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein without definition have
the meanings given such terms by the Credit Agreement.

WHEREAS, the Borrower has requested that the Incremental Amendment No. 1
Revolving Credit Commitments (as defined below) be established as an increase in
the existing Class of Revolving Credit Commitments pursuant to Section 2.01(c)
of the Credit Agreement on the terms set forth in this Incremental Amendment
No. 1;

WHEREAS, Section 2.01(c) of the Credit Agreement permits the establishment of
the Incremental Amendment No. 1 Revolving Credit Commitments without the consent
of any party to the Credit Agreement other than the parties hereto;

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, Holdings (solely with respect to Sections 5 and 7
hereof), the Lenders party hereto and the Administrative Agent hereby agree as
follows:

SECTION 1. Defined Terms. As used herein, the following terms have the meanings
set forth below:

“Incremental Amendment No. 1 Effective Date” means the date of satisfaction of
each of the conditions set forth in Section 3 of Incremental Amendment No. 1.

“Incremental Amendment No. 1 Revolving Credit Commitment” means, with respect to
each Initial Incremental Amendment No. 1 Revolving Lender, the portion of the
Revolving Commitment Increase provided by such Lender pursuant to this
Incremental Amendment No. 1, which shall be the amount set forth opposite such
Initial Incremental Amendment No. 1 Revolving Lender’s name on Schedule 1
hereto.

“Initial Incremental Amendment No. 1 Revolving Lender” means each of JPMorgan
Chase Bank, N.A., Wells Fargo Bank, National Association and Suntrust Bank.

“Incremental Amendment No. 1 Lead Arrangers” means JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, National Association and Suntrust Bank, in their capacities as
joint lead arrangers and joint bookrunners for the Incremental Amendment No. 1
Revolving Credit Commitments.

 

1



--------------------------------------------------------------------------------

SECTION 2. Effectiveness of Incremental Amendment No. 1 Revolving Credit
Commitments. Subject to the terms and conditions set forth herein, the
Incremental Amendment No. 1 Revolving Credit Commitment of each Initial
Incremental Amendment No. 1 Revolving Lender shall become effective on the
Incremental Amendment No. 1 Effective Date. For the avoidance of doubt, the
terms of the Incremental Amendment No. 1 Revolving Credit Commitments shall be
identical to the terms of the Revolving Credit Commitments in effect immediately
prior to the Incremental Amendment No. 1 Effective Date. Each Initial
Incremental Amendment No. 1 Revolving Lender severally and not jointly agrees to
comply with the requirements of the last paragraph of Section 2.01(c) on the
Amendment No. 1 Effective Date.

SECTION 3. Effectiveness of Incremental Amendment No. 1. The Incremental
Amendment No. 1 Effective Date shall occur on the first Business Day on which
each of the following conditions has been satisfied:

(a)    Incremental Amendment No.1 Counterparts. The Administrative Agent shall
have received executed counterparts to Incremental Amendment No. 1 from each of
the Company, Holdings, the Subsidiary Guarantors, the Administrative Agent, each
Issuing Lender and each Initial Incremental Amendment No. 1 Revolving Lender.

(b)    Opinion of Counsel to Credit Parties. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Incremental Amendment No. 1 Effective Date) of
(i) Kean Miller LLP, counsel to the Credit Parties, in a form satisfactory to
the Administrative Agent and (ii) Locke Lord LLP, New York counsel to the Credit
Parties, in a form satisfactory to the Administrative Agent and, in each case,
covering such matters as the Administrative Agent shall request.

(c)    Corporate Matters. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of Incremental Amendment No. 1, the Incremental Amendment
No. 1 Revolving Credit Commitments and the use of proceeds therefrom and any
other legal matters relating to the Credit Parties, Incremental Amendment No. 1,
the Incremental Amendment No. 1 Revolving Credit Commitments, and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d)    Financial Officer Certificate. The Administrative Agent shall have
received a certificate, dated the Incremental Amendment No. 1 Effective Date and
signed by the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.02 of the Credit Agreement.

(e)    Solvency Certificate. The Administrative Agent shall have received a
certificate from a Financial Officer of the Company to the effect that, as of
the Incremental Amendment No. 1 Effective Date, after giving effect to the
Incremental Amendment No. 1 Revolving Credit Commitments hereunder and the use
of proceeds therefrom:

(i)    the aggregate value of all properties of the Company and its Subsidiaries
at their present fair saleable value (i.e., the amount that may be realized
within a

 

2



--------------------------------------------------------------------------------

reasonable time, considered to be six months to one year, either through
collection or sale at the regular market value, conceiving the latter as the
amount that could be obtained for the property in question within such period by
a capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions), exceed the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Company and its Subsidiaries,

(ii)    the Company and its Subsidiaries will not, on a consolidated basis, have
an unreasonably small amount of capital with which to conduct their business
operations as heretofore conducted and

(iii)    the Company and its Subsidiaries will have, on a consolidated basis,
sufficient cash flow to enable them to pay their debts as they mature.

(f)    Notice of the Incremental Amendment No. 1 Revolving Credit Commitments.
The Administrative Agent shall have received the notice requesting the
Incremental Amendment No. 1 Revolving Credit Commitments in accordance with
Section 2.01(c) of the Credit Agreement.

(g)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Initial Incremental Amendment No. 1
Revolving Lender shall have reasonably requested.

(h)    Fees and Expenses. The Company shall have paid to each Initial
Incremental Amendment No. 1 Revolving Lender such fees as have been separately
agreed and all other amounts due and payable, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company, in each case on or prior to the Incremental Amendment
No.1 Effective Date.

The Administrative Agent shall notify the Company and the Lenders of the
Incremental Amendment No.1 Effective Date, and such notice shall be conclusive
and binding.

SECTION 4. Counterparts. This Incremental Amendment No. 1 may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Incremental Amendment No. 1 by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Incremental Amendment No. 1.

SECTION 5. Reaffirmation. (A) Each of Holdings, the Borrower and the Subsidiary
Guarantors (each, a “Reaffirming Party”) hereby (a) affirms and confirms its
guarantees, pledges, grants of Liens, covenants, agreements and other
commitments under the Loan Documents to which it is a party and (b) agrees that
(i) each Loan Document to which it is a party shall continue to be in full force
and effect, (ii) all obligations and liabilities of the Borrower under the
Credit Agreement, as amended pursuant to this Incremental Amendment No. 1
(including without limitation, all obligations and liabilities of the Company
arising under the Incremental Amendment No. 1 Revolving Credit Commitments),
constitute “Guaranteed Obligations” under and as defined in each of the Holdings
Guaranty and Pledge Agreement and

 

3



--------------------------------------------------------------------------------

the Credit Agreement and are guaranteed by and entitled to the benefits of each
of the Holdings Guaranty and Pledge Agreement and the guarantees of the
Subsidiary Guarantors set forth in Article III of the Credit Agreement,
(iii) all obligations and liabilities of the Borrower and the Subsidiary
Guarantors under the Credit Agreement, as amended pursuant to this Incremental
Amendment No. 1 (including without limitation, all obligations and liabilities
of such Credit Parties arising under the Incremental Amendment No. 1 Revolving
Credit Commitments or any guarantee thereof, as applicable) constitute “Secured
Obligations” under and as defined in the Pledge Agreement and are secured by and
entitled to the benefits of the Pledge Agreement and the other Security
Documents, (iv) all obligations and liabilities of Holdings under the Holdings
Guaranty and Pledge Agreement (including without limitation, all obligations and
liabilities of Holdings in respect of its guarantee of the obligations under the
Incremental Amendment No. 1 Revolving Credit Commitments) constitute “Secured
Obligations” under and as defined in the Holdings Guaranty and Pledge Agreement
and are secured by and entitled to the benefits of the Holdings Guaranty and
Pledge Agreement and (iv) all guarantees, pledges, grants of Liens, covenants,
agreements and other commitments under the Loan Documents shall continue to be
in full force and effect and shall accrue to the benefit of the Secured Parties
and shall not be impaired or discharged hereby or by the transactions
contemplated hereby.

(B)    The representations and warranties of each Reaffirming Party set forth in
the Loan Documents to which it is a party are, after giving effect to hereto,
true and correct in all material respects on and as of the Incremental Amendment
No. 1 Effective Date with the same effect as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty shall be true and
correct in all material respects as of such specific date); provided, that, to
the extent that any such representations and warranties are qualified by
materiality, material adverse effect or similar language, such representations
and warranties shall be true and correct in all respects.

(C)    After giving effect hereto, neither the amendment of the Credit Agreement
effected pursuant hereto nor the execution, delivery, performance or
effectiveness of this Incremental Amendment No. 1 (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Secured Obligations, whether heretofore or hereafter incurred; or
(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

(D)     Each of the Borrower and the Subsidiary Guarantors represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Incremental Amendment No. 1, no Default or Event of Default has occurred
and is continuing.

SECTION 6. No Novation. The execution and delivery of this Incremental Amendment
No. 1 and the effectiveness hereof shall not act as a novation of the Credit
Agreement, the Pledge Agreement or any other Loan Document and shall not serve
to discharge or release any Obligation or Lien under the Loan Documents. This
Incremental Amendment No. 1 shall be a Loan Document for all purposes of the
Credit Agreement.

SECTION 7. Applicable Law; Submission to Jurisdiction, Waiver of Venue, Service
of Process and Waiver of Jury Trial. THIS INCREMENTAL AMENDMENT NO. 1

 

4



--------------------------------------------------------------------------------

SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. The jurisdiction, waiver of
venue, consent to service of process and waiver of jury trial provisions set
forth in Sections 10.09(b), 10.09(c), 10.09(d) and 10.10 of the Credit Agreement
shall apply to this Incremental Amendment No. 1, mutatis mutandis.

SECTION 8. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Incremental Amendment No. 1 and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Incremental Amendment No. 1.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment
No. 1 to be duly executed by their respective authorized officers as of the day
and year first written above.

 

LAMAR MEDIA CORP. By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President/     Chief
Financial Officer LAMAR ADVERTISING COMPANY (solely with respect to Sections 5
and 7 hereof) By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President/     Chief
Financial Officer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS FMG OUTDOOR HOLDINGS, LLC LAMAR-FAIRWAY BLOCKER 1, INC.
LAMAR-FAIRWAY BLOCKER 2, INC. MAGIC MEDIA, INC. FAIRWAY MEDIA GROUP, LLC FAIRWAY
OUTDOOR ADVERTISING, LLC FAIRWAY OUTDOOR FUNDING HOLDINGS, LLC FAIRWAY OUTDOOR
FUNDING, LLC MCC OUTDOOR, LLC MAGIC MEDIA REAL ESTATE, LLC FMO REAL ESTATE, LLC
DOUGLAS OUTDOOR ADVERTISING OF GA, INC. OLYMPUS MEDIA/INDIANA, LLC FAIRWAY CCO
INDIANA, LLC By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

COLORADO LOGOS, INC. KANSAS LOGOS, INC. LAMAR AIRPORT ADVERTISING COMPANY LAMAR
ADVERTISING OF MICHIGAN, INC. LAMAR ADVERTISING OF YOUNGSTOWN, INC. LAMAR
ADVERTISING SOUTHWEST, INC. LAMAR ELECTRICAL, INC. LAMAR OCI SOUTH CORPORATION
LAMAR OHIO OUTDOOR HOLDING CORP. LAMAR PENSACOLA TRANSIT, INC. MICHIGAN LOGOS,
INC. MINNESOTA LOGOS, INC. NEBRASKA LOGOS, INC. NEVADA LOGOS, INC. NEW MEXICO
LOGOS, INC. OHIO LOGOS, INC. SOUTH CAROLINA LOGOS, INC. TENNESSEE LOGOS, INC.
TLC PROPERTIES, INC. UTAH LOGOS, INC. By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

ARIZONA LOGOS, L.L.C. DELAWARE LOGOS, L.L.C. GEORGIA LOGOS, L.L.C. KENTUCKY
LOGOS, LLC LOUISIANA INTERSTATE LOGOS, L.L.C. MAINE LOGOS, L.L.C. MISSISSIPPI
LOGOS, L.L.C. MISSOURI LOGOS, LLC MONTANA LOGOS, LLC NEW HAMPSHIRE LOGOS, L.L.C.
NEW JERSEY LOGOS, L.L.C. OKLAHOMA LOGOS, L.L.C. VIRGINIA LOGOS, LLC WASHINGTON
LOGOS, L.L.C. WISCONSIN LOGOS, LLC By:   Interstate Logos, L.L.C., its Managing
Member By:   Lamar Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer FLORIDA LOGOS, LLC By:   Interstate Logos TRS, LLC, its
Managing Member By:   Lamar TRS Holdings, LLC, its Managing Member By:   Lamar
Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Executive Officer



--------------------------------------------------------------------------------

INTERSTATE LOGOS, L.L.C. LAMAR CENTRAL OUTDOOR, LLC THE LAMAR COMPANY, L.L.C.
LAMAR TRS HOLDINGS, LLC By:   Lamar Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer INTERSTATE LOGOS TRS, LLC By:   Lamar TRS Holdings, its
Managing Member By:   Lamar Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF COLORADO SPRINGS, L.L.C. LAMAR ADVERTISING OF LOUISIANA,
L.L.C. LAMAR ADVERTISING OF SOUTH DAKOTA, L.L.C. LAMAR AIR, L.L.C. LAMAR
FLORIDA, L.L.C. LAMAR OCI NORTH, L.L.C. LAMAR TENNESSEE, L.L.C. By:   The Lamar
Company, L.L.C., its Managing Member By:   Lamar Media Corp., its Managing
Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer LAMAR TEXAS LIMITED PARTNERSHIP By:   The Lamar Company,
L.L.C., its General Partner By:   Lamar Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer TLC FARMS, L.L.C. TLC PROPERTIES, L.L.C. By:   TLC Properties,
Inc., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

LAMAR ADVANTAGE GP COMPANY, LLC LAMAR ADVANTAGE LP COMPANY, LLC TRIUMPH OUTDOOR
HOLDINGS, LLC By:   Lamar Central Outdoor, LLC, its Managing Member By:   Lamar
Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer LAMAR ADVANTAGE OUTDOOR COMPANY, L.P. By:   Lamar Advantage GP
Company, LLC, its General Partner By:   Lamar Central Outdoor, LLC, its Managing
Member By:   Lamar Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer LAMAR ADVANTAGE HOLDING COMPANY By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

LAMAR INVESTMENTS, LLC LAMAR SERVICE COMPANY, LLC LAMAR TRANSIT, LLC By:   Lamar
TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing
Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer OUTDOOR MARKETING SYSTEMS, L.L.C. OUTDOOR PROMOTIONS WEST, LLC
TRIUMPH OUTDOOR RHODE ISLAND, LLC By:   Lamar Transit, LLC, its Managing Member
By:   Lamar TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its
Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer TLC PROPERTIES II, LLC By:   Lamar Investments, LLC, its
Managing Member By:   Lamar TRS Holdings, LLC, its Managing Member By:   Lamar
Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF PENN, LLC By:   The Lamar Company, L.L.C., its Class A
Member By:   Lamar Media Corp., its Managing Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer By:   Lamar Transit, LLC, its Class B Member By:   Lamar TRS
Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing Member
By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer LAMAR OBIE COMPANY, LLC By:   Lamar Media Corp., its Class A
Member By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer By:   Lamar Transit, LLC, its Class B Member By:   Lamar TRS
Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing Member
By:  

/s/ Keith A. Istre

  Name:   Keith A. Istre   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Peter B. Thauer

  Name:   Peter B. Thauer   Title:   Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Initial Incremental Amendment No. 1 Revolving
Lender and Issuing Lender By:  

/s/ Peter B. Thauer

  Name:   Peter B. Thauer   Title:   Managing Director WELLS FARGO BANK,
NATIONAL ASSOCIATION, as an Initial Incremental Amendment No. 1 Revolving Lender
By:  

/s/ Monica Trautwein

  Name:   Monica Trautwein   Title:   Director SUNTRUST BANK, as an Initial
Incremental Amendment No. 1 Revolving Lender and Issuing Lender By:  

/s/ Cynthia W. Burton

  Name:   Cynthia W. Burton   Title:   Director



--------------------------------------------------------------------------------

Schedule 1

Incremental Amendment No. 1 Revolving Credit Commitments

 

Initial Incremental Amendment No. 1

Revolving Lender                                   

   Incremental Amendment No. 1 Revolving
Commitment  

JPMorgan Chase Bank, N.A.

   $ 33,333,334  

Wells Fargo Bank, National Association

   $ 33,333,333  

Suntrust Bank

   $ 33,333,333     

 

 

 

Total

   $ 100,000,000     

 

 

 